Citation Nr: 0530011	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for clostridium difficile 
toxin, claimed as amebic dysentery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In October 2004, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge during a video 
conference hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks entitlement to service connection for 
clostridium difficile toxin, claimed as amebic dysentery.  He 
alleges that his in-service bouts of diarrhea have persisted 
since his period of service.  

Service medical records document the veteran's complaints of 
diarrhea and loose stools in December 1968.  An October 1969 
discharge examination report is negative for complaints or 
findings related to diarrhea.  Post-service evidence includes 
a July 2002 statement wherein the veteran's private 
physician, Dr. Fee, stated that the veteran had experienced 
intermittent diarrhea since October 1969.  He also opined 
that it was certainly very possible that the veteran was 
"still having problems with the diarrhea that he had when he 
left the military service in October 1969."  However, the 
Board notes that there is no indication that this opinion was 
rendered following a review all pertinent records, to include 
service medical records..  The development of facts includes 
a thorough and contemporaneous medical examination, one that 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board concludes that additional development of 
the record is required prior to appellate disposition. 

Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  The veteran  should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
etiology of his clostridium difficile 
toxin (claimed as amebic dysentery).  The 
claims folder and a copy of this REMAND 
must be made available to and be reviewed 
by the examiner prior to the examination.  

All indicated tests should be 
accomplished and all clinical findings 
reported in detail.  

Based upon the examination results and 
the review of the claims folder, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e. a 50 percent or 
greater likelihood) that the veteran's 
clostridium difficile toxin (claimed as 
amebic dysentery) is etiologically 
related to his military service.  The 
supporting rationale for the opinion must 
be provided and should reflect 
consideration of Dr. Fee's July 2002 
written statement.

2.  After conducting any additional 
indicated development, the RO should 
again readjuducate the claim on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


